Citation Nr: 1415054	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-27 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 12, 2008, for the grant of benefits pursuant to the provision of 38 U.S.C.A. § 1151 for cervical spine degenerative disc disease and degenerative arthritis.

2.  Entitlement to an effective date earlier than December 12, 2008, for the grant of benefits pursuant to the provision of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease and degenerative arthritis with mild thoracic scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to June 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

In February 2012 the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's July 20, 2006, claim can be reasonably construed as a claim for residuals of VA Vocational Rehabilitation training, and such would encompass the cervical spine and lumbar spine disability claims pursuant to the provision of 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 20, 2006, but not earlier, for the grant of benefits pursuant to the provision of 38 U.S.C.A. § 1151 for cervical spine degenerative disc disease and degenerative arthritis have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date of July 20, 2006, but not earlier, for the grant of benefits pursuant to the provision of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease and degenerative arthritis with mild thoracic scoliosis have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an August 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has met its duty to assist in this case.  All pertinent service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.

During the February 2012 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony concerning the date that he had first filed his claim with VA.  This fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

VA's duties to notify and assist are met.

Laws and regulations

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

In a June 2010 rating decision, the RO granted service connection for the Veteran's cervical spine and lumbar spine disabilities, effective December 12, 2008.

At the February 2012 Board hearing, the Veteran essentially indicated that he had been under the impression that in July 2006 he had filed all claims associated with his VA vocational rehabilitation training, including his low back and cervical spine claims.  He stated his belief, through his representative, that various rating actions had been at least "informally" adjudicating the cervical and the lumbar spine issues, especially as those RO decisions were dealing with matters related to his job training.

As reflected in an October 2008 deferred rating decision, the information and nature surrounding the Veteran's claims since July 20, 2006, has not always been clear.  Further in this regard, the Board notes that in a December 2008 statement (notice of disagreement to a December 2008 RO action) the Veteran clarified that his claim for his spine issues pertained not to his time in service but to his time in VA Vocational Rehabilitation.  Further, as noted by the Veteran's credible Board hearing testimony, the Veteran had been under the impression that in July 2006 he had filed all claims associated with his VA vocational rehabilitation training, including his low back and cervical spine claims.  In this regard, the Board notes that the September 2007 statement of the case (dealing with the Veteran's bilateral carpal tunnel claims) does contain current medical evidence pertaining to the Veteran's cervical spine and lumbar spine.

When considering, in their totality, the October 2008 deferred rating decision, the Veteran's December 2008 statement, and especially the Veteran's February 2012 hearing testimony before the Board (which was not available to the RO in its decisions in this matter), the Board finds that the Veteran's July 20, 2006, claim can be reasonably construed as a claim for residuals of VA Vocational Rehabilitation training, and such would encompass the cervical spine and lumbar spine disability claims pursuant to the provision of 38 U.S.C.A. § 1151.

Accordingly, and in resolving all doubt in the Veteran's favor, the Board finds that an effective date of July 20, 2006, for the grant of benefits pursuant to the provision of 38 U.S.C.A. § 1151 for cervical spine degenerative disc disease, and degenerative arthritis and lumbar spine degenerative disc disease, is warranted.








ORDER

An effective date of July 20, 2006, but not earlier, for the establishment of benefits pursuant to the provision of 38 U.S.C.A. § 1151 for cervical spine degenerative disc disease and degenerative arthritis is granted.

An effective date of July 20, 2006, but not earlier, for the establishment of benefits pursuant to the provision of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease and degenerative arthritis with mild thoracic scoliosis is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


